UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/09 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Fund March 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary8.7% AutoZone 7,750 a 1,260,305 Best Buy 39,110 1,484,616 Carnival 125,040 b 2,700,864 Home Depot 255,680 6,023,821 Johnson Controls 48,870 586,440 Lowe's Cos. 98,930 1,805,473 News, Cl. A 430,540 2,850,175 Omnicom Group 101,840 2,383,056 Staples 79,040 1,431,414 Time Warner 133,167 2,570,117 Toll Brothers 68,450 a,b 1,243,052 Consumer Staples12.8% Cadbury, ADR 87,548 2,652,704 Colgate-Palmolive 37,990 2,240,650 CVS Caremark 186,080 5,115,339 Kraft Foods, Cl. A 175,204 3,905,297 Lorillard 22,880 1,412,611 PepsiCo 84,860 4,368,593 Philip Morris International 156,150 5,555,817 Procter & Gamble 71,490 3,366,464 Wal-Mart Stores 103,870 5,411,627 Walgreen 66,060 1,714,918 Energy16.4% Anadarko Petroleum 31,450 1,223,090 Chevron 199,330 13,402,949 Devon Energy 34,800 1,555,212 EOG Resources 20,950 1,147,222 Exxon Mobil 181,892 12,386,845 Hess 48,200 2,612,440 Marathon Oil 80,550 2,117,659 Occidental Petroleum 91,860 5,112,009 Schlumberger 33,240 1,350,209 XTO Energy 157,500 4,822,650 Financial21.2% ACE 61,650 2,490,660 Aflac 68,960 1,335,066 Ameriprise Financial 68,920 1,412,171 AON 99,210 4,049,752 Bank of America 373,626 2,548,129 Capital One Financial 39,190 479,686 Chubb 79,250 3,353,860 Franklin Resources 65,380 3,522,021 Goldman Sachs Group 28,880 3,061,858 Invesco 100,070 1,386,970 JPMorgan Chase & Co. 433,220 11,514,988 Marsh & McLennan Cos. 67,610 1,369,102 MetLife 157,940 3,596,294 Moody's 78,670 b 1,803,116 Morgan Stanley 87,160 1,984,633 Northern Trust 33,100 1,980,042 PNC Financial Services Group 27,180 796,102 Prudential Financial 27,660 526,093 State Street 47,970 1,476,517 T. Rowe Price Group 49,400 b 1,425,684 Travelers Cos. 74,830 3,041,091 U.S. Bancorp 91,110 1,331,117 Wells Fargo & Co. 313,200 4,459,968 Health Care11.8% Abbott Laboratories 60,710 2,895,867 Amgen 95,310 a 4,719,751 Boston Scientific 170,650 a 1,356,667 Covidien 62,110 2,064,536 McKesson 33,270 1,165,781 Merck & Co. 118,980 3,182,715 Pfizer 543,990 7,409,144 Schering-Plough 74,990 1,766,014 Thermo Fisher Scientific 36,430 a 1,299,458 UnitedHealth Group 59,830 1,252,242 WellPoint 33,400 a 1,268,198 Wyeth 101,340 4,361,674 Index1.0% iShares Russell 1000 Value Index Fund 68,250 Industrial7.0% Dover 50,870 1,341,951 Eaton 41,140 1,516,420 General Electric 525,740 5,315,231 Honeywell International 49,630 1,382,692 Lockheed Martin 20,640 1,424,779 Raytheon 46,040 1,792,798 Tyco International 62,780 1,227,977 Union Pacific 51,230 2,106,065 United Parcel Service, Cl. B 43,580 2,145,008 Waste Management 52,152 b 1,335,091 Information Technology7.4% Cisco Systems 247,200 a 4,145,544 Hewlett-Packard 66,560 2,133,914 Intel 113,240 1,704,262 International Business Machines 15,280 1,480,479 Microsoft 242,780 4,459,869 Nokia, ADR 304,400 3,552,348 QUALCOMM 59,790 2,326,429 Time Warner Cable 33,426 828,969 Materials1.8% Air Products & Chemicals 30,240 1,701,000 Dow Chemical 83,800 706,434 Freeport-McMoRan Copper & Gold 70,660 2,692,853 Telecommunications3.8% AT & T 278,905 7,028,406 Verizon Communications 115,460 3,486,892 Utilities7.0% Entergy 63,210 4,303,969 Exelon 96,175 4,365,383 FPL Group 43,500 2,206,755 NRG Energy 74,760 a,b 1,315,776 PG & E 43,990 b 1,681,298 Questar 100,510 2,958,009 Southern 88,130 2,698,541 Total Common Stocks (cost $364,289,372) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $741,000) 741,000 c Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,686,791) 9,686,791 c Total Investments (cost $374,717,163) 102.7% Liabilities, Less Cash and Receivables (2.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $9,652,185 and the total market value of the collateral held by the fund is $9,686,791. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $374,717,163. Net unrealized depreciation on investments was $88,642,438 of which $9,075,849 related to appreciated investment securities and $97,718,287 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 286,074,725 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System, for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes90.0% Rate (%) Date Amount ($) Value ($) Aerospace1.4% Bombardier, Sr. Unscd. Notes 6.30 5/1/14 1,750,000 a 1,242,500 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 1,450,000 a 1,069,375 Esterline Technologies, Gtd. Notes 6.63 3/1/17 1,375,000 1,237,500 L-3 Communications, Gtd. Notes 6.13 7/15/13 475,000 b 458,375 L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 2,435,000 2,307,162 L-3 Communications, Gtd. Notes 7.63 6/15/12 1,875,000 1,886,719 MOOG, Sr. Sub. Notes 7.25 6/15/18 1,000,000 a 927,500 Automotive3.2% Ford Motor Co., Bank Loan 3.98 12/16/13 1,000,000 c 478,890 Ford Motor Credit, Sr. Unscd. Notes 7.00 10/1/13 470,000 314,544 Ford Motor Credit, Sr. Unscd. Notes 7.38 10/28/09 13,865,000 12,436,378 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 920,000 b 605,412 Ford Motor Credit, Sr. Unscd. Notes 8.63 11/1/10 1,135,000 904,331 Goodyear Tire & Rubber, Gtd. Notes 6.32 12/1/09 2,360,000 b,c 2,265,600 Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 2,533,000 b 2,115,055 Goodyear Tire & Rubber, Gtd. Notes 9.00 7/1/15 847,000 b 656,425 United Components, Gtd. Notes 9.38 6/15/13 1,268,000 500,860 Cable/Satellite Tv12.0% British Sky Broadcasting, Gtd. Notes 8.20 7/15/09 506,000 512,375 Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 9,837,000 c 9,615,668 CCH I, Sr. Scd. Notes 11.00 10/1/15 1,960,000 b,d 220,500 CCH II, Sr. Unscd. Notes 10.25 9/15/10 23,785,000 b,d 21,525,425 CCH II, Gtd. Notes 10.25 10/1/13 2,055,000 b,d 1,839,225 Charter Communications, Scd. Notes 8.38 4/30/14 3,815,000 a,b,d 3,376,275 Comcast Cable Communications, Gtd. Notes 6.88 6/15/09 300,000 301,917 Comcast, Gtd. Notes 1.46 7/14/09 1,000,000 c 994,823 CSC Holdings, Sr. Unscd. Notes 7.63 7/15/18 1,080,000 977,400 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 1,630,000 a 1,613,700 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 1,895,000 a 1,833,412 DirecTV Holdings Financing, Gtd. Notes 7.63 5/15/16 2,175,000 2,142,375 DirecTV Holdings/Financing, Gtd. Notes 8.38 3/15/13 1,000,000 1,016,250 Dish DBS, Gtd. Notes 6.38 10/1/11 742,000 717,885 Dish DBS, Gtd. Notes 6.63 10/1/14 2,895,000 2,598,262 Dish DBS, Gtd. Notes 2/1/16 Kabel Deutschland, Sr. Scd. Notes 7/1/14 Mediacom Broadband, Sr. Unscd. Notes 10/15/15 Mediacom, Sr. Unscd. Notes 1/15/13 Videotron Ltee, Gtd. Notes 4/15/18 2,575,000 a Virgin Media Finance, Gtd. Notes 4/15/14 Capital Goods2.3% Belden, Gtd. Notes 3/15/17 Case New Holland, Gtd. Notes 3/1/14 Case, Sr. Unscd. Notes 1/15/16 260,000 b Chart Industries, Sr. Sub. Notes 10/15/15 1,500,000 c Columbus McKinnon, Gtd. Notes 11/1/13 Douglas Dynamics, Gtd. Notes 1/15/12 835,000 a General Cable, Gtd. Notes 4/1/17 1,455,000 b Leucadia National, Sr. Unscd. Notes 8/15/13 Leucadia National, Sr. Unscd. Notes 3/15/17 Mueller Water Products, Gtd. Notes 6/1/17 RBS Global & Rexnord, Gtd. Notes 8/1/14 SPX, Sr. Unscd. Notes 12/15/14 Terex, Gtd. Notes 1/15/14 Chemicals2.2% Airgas, Gtd. Notes 7/15/14 750,000 b Airgas, Gtd. Notes 10/1/18 700,000 a Huntsman International, Gtd. Notes 11/15/14 915,000 b Huntsman, Sr. Scd. Notes 10/15/10 Invista, Sr. Unscd. Notes 5/1/12 3,710,000 a Koppers, Sr. Scd. Notes 10/15/13 320,000 Mosaic, Sr. Unscd. Notes 12/1/14 475,000 a,c Mosaic, Sr. Unscd. Notes 12/1/16 150,000 a,c Nalco, Gtd. Notes 11/15/11 825,000 Nalco, Gtd. Notes 11/15/13 2,603,000 b Reichhold Industries, Sr. Notes 8/15/14 825,000 a Rockwood Specialties Group, Gtd. Notes 11/15/14 550,000 c Commercial Mortgage Pass-Through Ctfs..4% Crown Castle Towers, Ser. 2005-1A, Cl. D 6/15/35 1,398,500 a Global Signal Trust, Ser. 2006-1, Cl. F 2/15/36 1,080,000 a Consumer Products.4% Chattem, Gtd. Notes 7.00 3/1/14 826,000 788,830 Da-Lite Screen, Sr. Notes 9.50 5/15/11 1,300,000 1,124,500 Visant Holding, Sr. Notes 8.75 12/1/13 1,000,000 915,000 Containers2.3% Ball, Gtd. Notes 6.88 12/15/12 90,000 91,350 BWAY, Gtd. Notes 10.00 10/15/10 3,270,000 c 3,319,050 Crown Americas, Gtd. Notes 7.63 11/15/13 1,499,000 1,512,116 Crown Americas, Gtd. Notes 7.75 11/15/15 3,835,000 b 3,873,350 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 1,819,000 1,755,335 Owens Brockway Glass Container, Gtd. Notes 8.25 5/15/13 1,565,000 1,580,650 Plastipak Holdings, Sr. Notes 8.50 12/15/15 1,700,000 a 1,198,500 Silgan Holdings, Sr. Sub. Notes 6.75 11/15/13 1,280,000 1,209,600 Energy9.9% Amerigas Partners, Sr. Unscd. Notes 7.25 5/20/15 2,700,000 2,551,500 Berry Petroleum, Sr. Sub. Notes 8.25 11/1/16 1,050,000 582,750 Bristow Group, Gtd. Notes 6.13 6/15/13 500,000 407,500 Bristow Group, Gtd. Notes 7.50 9/15/17 1,000,000 755,000 Chesapeake Energy, Gtd. Notes 7.00 8/15/14 2,315,000 b 2,048,775 Chesapeake Energy, Gtd. Notes 7.25 12/15/18 855,000 706,444 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 4,000,000 b 3,680,000 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 1,395,000 1,265,962 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 4,680,000 4,574,700 Cie Generale de Geophysique-Veritas, Gtd. Notes 7.50 5/15/15 1,190,000 946,050 Cie Generale de Geophysique-Veritas, Gtd. Notes 7.75 5/15/17 250,000 192,500 Cimarex Energy, Gtd. Notes 7.13 5/1/17 2,355,000 1,907,550 Compton Petroleum Finance, Gtd. Notes 7.63 12/1/13 1,500,000 480,000 Denbury Resources, Gtd. Notes 7.50 4/1/13 500,000 455,000 Denbury Resources, Gtd. Notes 7.50 12/15/15 1,000,000 875,000 El Paso Natural Gas, Sr. Unscd. Bonds 8.38 6/15/32 795,000 c 760,359 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,060,000 1,764,762 El Paso, Sr. Unscd. Notes 7.25 6/1/18 2,000,000 1,710,000 El Paso, Sr. Unscd. Notes 8.25 2/15/16 5,517,000 5,185,980 El Paso, Sr. Unscd. Notes 12.00 12/12/13 595,000 629,213 Encore Acquisition, Gtd. Notes 6.00 7/15/15 750,000 555,000 Encore Acquisition, Gtd. Notes 6.25 4/15/14 750,000 588,750 Exco Resources, Gtd. Notes 7.25 1/15/11 500,000 390,000 Ferrellgas, Sr. Unscd. Notes 6.75 5/1/14 1,365,000 b 1,153,425 Forest Oil, Gtd. Notes 7.25 6/15/19 320,000 b 254,400 Forest Oil, Sr. Notes 8.50 2/15/14 3,350,000 a 3,123,875 Inergy, Gtd. Notes 6.88 12/15/14 1,500,000 1,395,000 Key Energy Services, Gtd. Notes 8.38 12/1/14 1,000,000 635,000 MarkWest Energy Partners Gtd. Notes, Ser. B 8.75 4/15/18 1,750,000 1,229,375 Newfield Exploration, Sr. Sub. Notes 6.63 4/15/16 2,390,000 2,151,000 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 1,275,000 1,134,750 PetroHawk Energy, Gtd. Notes 9.13 7/15/13 3,440,000 3,319,600 Petrohawk Energy, Sr. Notes 10.50 8/1/14 2,180,000 a 2,180,000 QuickSilver Resources, Gtd. Notes 8.25 8/1/15 250,000 b 162,500 Range Resources, Gtd. Notes 7.25 5/1/18 2,530,000 2,277,000 Range Resources, Gtd. Notes 7.50 10/1/17 955,000 b 873,825 Sabine Pass LNG, Sr. Scd. Notes 7.25 11/30/13 530,000 b 376,300 Sabine Pass LNG, Sr. Scd. Notes 7.50 11/30/16 1,680,000 1,134,000 SouthWestern Energy, Sr. Notes 7.50 2/1/18 455,000 a 441,350 Tennessee Gas Pipeline, Sr. Notes 8.00 2/1/16 530,000 a 532,650 Whiting Petroleum, Gtd. Notes 7.25 5/1/13 2,810,000 2,219,900 Williams Cos., Sr. Unscd. Notes 3.44 10/1/10 2,375,000 a,c 2,224,689 Williams Cos., Sr. Unscd. Notes 7.13 9/1/11 860,000 b 856,167 Williams Cos., Sr. Unscd. Notes 7.63 7/15/19 1,500,000 1,404,922 Williams Cos., Sr. Unscd. Notes 7.88 9/1/21 1,170,000 1,084,314 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 790,000 672,452 Finance.4% HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 1,820,000 a 873,600 Inmarsat Finance, Sr. Scd. Notes 7.63 6/30/12 769,000 750,736 Ipayment, Gtd. Notes 9.75 5/15/14 2,270,000 1,191,750 Food, Beverage & Tobacco1.4% Constellation Brands, Gtd. Notes 7.25 9/1/16 1,425,000 1,360,875 Constellation Brands, Gtd. Notes 7.25 5/15/17 1,500,000 1,432,500 Dean Foods, Gtd. Notes 7.00 6/1/16 2,809,000 b 2,682,595 Del Monte, Gtd. Notes 8.63 12/15/12 2,636,000 c 2,662,360 Smithfield Foods, Sr. Unscd. Notes, Ser. B 8.00 10/15/09 675,000 b 675,000 Gaming1.6% Boyd Gaming, Sr. Sub. Notes 7.75 12/15/12 1,235,000 b 1,000,350 Caesars Entertainment, Gtd. Notes 7.88 3/15/10 230,000 b 93,150 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 1,782,000 b 1,060,290 Penn National Gaming, Sr. Sub. Notes 6.75 3/1/15 250,000 213,750 Penn National Gaming, Gtd. Notes 6.88 12/1/11 500,000 b 483,750 Pinnacle Entertainment, Gtd. Notes 8.25 3/15/12 300,000 b 264,000 Pinnacle Entertainment, Gtd. Notes 8.75 10/1/13 1,410,000 b 1,247,850 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 3,466,000 a 2,894,110 Scientific Games, Gtd. Notes 6.25 12/15/12 107,000 94,160 Seneca Gaming, Sr. Unscd. Notes, Ser. B 7.25 5/1/12 2,395,000 1,541,781 Shingle Springs Tribal Group, Sr. Notes 9.38 6/15/15 1,220,000 a 512,400 Shuffle Master, Sr. Unscd. Notes 1.25 4/15/24 1,000,000 903,750 Snoqualmie Entertainment Authority, Sr. Scd. Notes 9.13 2/1/15 160,000 a 42,400 Health Care13.2% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 12,920,000 a,b 10,303,700 Biomet Gtd. Notes 10.00 10/15/17 1,000,000 995,000 Biomet, Gtd. Notes 11.63 10/15/17 27,140,000 24,086,750 Community Health Systems, Gtd. Notes 8.88 7/15/15 9,215,000 8,754,250 Davita, Gtd. Notes 6.63 3/15/13 1,745,000 1,701,375 DaVita, Gtd. Notes 7.25 3/15/15 2,250,000 2,174,062 FMC Finance III, Gtd. Notes 6.88 7/15/17 810,000 795,825 Fresenius US Finance II, Sr. Unscd. Notes 9.00 7/15/15 910,000 a 950,950 Hanger Orthopedic Group, Gtd. Notes 10.25 6/1/14 905,000 909,525 HCA, Sr. Unscd. Notes 6.30 10/1/12 10,370,000 8,710,800 HCA, Sr. Unscd. Notes 6.50 2/15/16 1,450,000 957,000 HCA, Sr. Unscd. Notes 6.75 7/15/13 500,000 376,250 HCA, Sr. Unscd. Notes 6.95 5/1/12 899,000 b 818,090 HCA, Sr. Unscd. Notes 7.88 2/1/11 3,050,000 2,966,125 HCA, Sr. Unscd. Notes 8.75 9/1/10 4,265,000 4,265,000 HCA, Sr. Scd. Notes 9.13 11/15/14 1,955,000 b 1,842,588 HCA, Sr. Scd. Notes 9.25 11/15/16 7,485,000 6,830,062 Health Management Associates, Sr. Unscd. Notes 6.13 4/15/16 1,075,000 884,188 Omega Healthcare Investors, Gtd. Notes 7.00 4/1/14 710,000 656,750 Omega Healthcare Investors, Gtd. Notes 7.00 1/15/16 765,000 688,500 Par Pharmaceutical Cos., Sr. Sub. Notes 2.88 9/30/10 750,000 696,562 Psychiatric Solutions, Gtd. Notes 7.75 7/15/15 1,250,000 1,134,375 Service Corp. International, Sr. Unscd. Notes 6.75 4/1/15 555,000 491,175 Tenet HealthCare, Sr. Scd. Notes 9.00 5/1/15 322,000 a 312,340 Tenet HealthCare, Sr. Scd. Notes 10.00 5/1/18 322,000 a 313,145 Universal Hospital Services, Sr. Scd. Notes 8.50 6/1/15 835,000 747,325 Vanguard Health Holding II, Gtd. Notes 9.00 10/1/14 1,000,000 887,500 Warner Chilcott, Gtd. Notes 8.75 2/1/15 1,500,000 c 1,447,500 Leisure.6% Cinemark, Sr. Discount Notes 9.75 3/15/14 2,125,000 e 2,013,437 Host Hotels & Resorts, Gtd. Notes, Ser. Q 6.75 6/1/16 625,000 459,375 Host Hotels & Resorts, Gtd. Notes, Ser. M 7.00 8/15/12 1,025,000 b 871,250 Marquee Holdings, Sr. Discount Notes 12.00 8/15/14 772,000 c 544,260 Media2.6% Allbritton Communications, Sr. Sub. Notes 7.75 12/15/12 1,250,000 468,750 Clear Channel Communications, Sr. Unscd. Notes 4.25 5/15/09 2,000,000 1,790,000 ION Media Networks, Sr. Sub. Notes 11.00 7/31/13 35,172 a 193 Lamar Media, Gtd. Notes, Ser. C 6.63 8/15/15 500,000 362,500 Lamar Media, Gtd. Notes, Ser. B 6.63 8/15/15 679,000 492,275 Lamar Media, Gtd. Notes 6.63 8/15/15 5,800,000 b 4,263,000 Lamar Media, Gtd. Notes 7.25 1/1/13 110,000 b 95,287 LBI Media, Sr. Sub. Notes 8.50 8/1/17 2,040,000 a 561,000 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 325,000 170,625 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 101,000 44,440 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 7,845,000 6,001,425 Time Warner, Gtd. Notes 1.46 11/13/09 2,100,000 c 2,061,095 VIACOM, Sr. Unscd. Notes 1.67 6/16/09 550,000 c 546,224 Metals Mining2.5% Arch Western Finance, Sr. Scd. Notes 6.75 7/1/13 1,750,000 c 1,610,000 CSN Islands IX, Gtd. Notes 10.50 1/15/15 1,500,000 a,b,c 1,665,000 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.25 4/1/15 6,464,000 6,196,410 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 4,545,000 4,255,570 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 805,000 b 788,900 Steel Dynamics, Gtd. Notes 7.38 11/1/12 690,000 541,650 Steel Dynamics, Sr. Unscd. Notes 7.75 4/15/16 1,445,000 a 997,050 Paper1.8% Abitibi-Consol of Canada, Sr. Scd. Notes 13.75 4/1/11 3,000,000 a,d 2,595,000 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 2,464,000 a 2,316,160 Jefferson Smurfit, Sr. Unscd. Notes 8.25 10/1/12 500,000 d 65,000 NewPage, Sr. Scd. Notes 10.00 5/1/12 490,000 172,725 NewPage, Gtd. Notes 12.00 5/1/13 3,944,000 847,960 Norampac, Gtd. Notes 6.75 6/1/13 2,380,000 b 1,071,000 Rock-Tenn, Sr. Scd. Notes 8.20 8/15/11 500,000 503,750 Rock-Tenn, Gtd. Notes 9.25 3/15/16 500,000 501,250 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 1,626,000 963,405 Smurfit-Stone Container, Sr. Unscd. Notes 8.00 3/15/17 3,585,000 b,d 448,125 Smurfit-Stone Container, Sr. Unscd. Notes 8.38 7/1/12 2,305,000 d 302,531 Verso Paper Holdings, Sr. Scd. Notes, Ser. B 4.92 8/1/14 755,000 c 222,725 Verso Paper Holdings, Gtd. Notes, Ser. B 11.38 8/1/16 5,320,000 1,276,800 Publishing/Printing.2% Dex Media West/Finance, Sr. Unscd. Notes, Ser. B 8.50 8/15/10 520,000 b 262,600 Dex Media West/Finance, Sr. Sub. Notes, Ser. B 9.88 8/15/13 3,699,000 749,048 Retail.4% Levi Strauss & Co., Sr. Unscd. Notes 9.75 1/15/15 1,755,000 1,518,075 Warnaco, Sr. Unscd. Notes 8.88 6/15/13 1,000,000 942,500 Retail-Food & Drug1.4% Rite Aid, Sr. Scd. Notes 10.38 7/15/16 1,145,000 b 692,725 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 1,255,000 b 1,211,075 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 3,973,000 3,933,270 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 600,000 592,500 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 1,200,000 1,177,500 SUPERVALU, Sr. Unscd. Notes 7.88 8/1/09 1,350,000 1,358,437 Services5.2% Allied Waste North America, Sr. Unscd. Notes 6.38 4/15/11 500,000 495,232 Allied Waste North America, Gtd. Notes 6.88 6/1/17 3,445,000 3,139,680 Allied Waste North America, Sr. Unscd. Notes 7.88 4/15/13 500,000 497,925 Aramark, Gtd. Notes 8.50 2/1/15 3,250,000 b 3,006,250 Carriage Services, Gtd. Notes 7.88 1/15/15 750,000 618,750 Casella Waste Systems, Gtd. Notes 9.75 2/1/13 2,000,000 1,700,000 Corrections Corp. of America, Gtd. Notes 6.25 3/15/13 1,102,000 1,060,675 Corrections Corp. of America, Gtd. Notes 7.50 5/1/11 3,515,000 3,541,362 Education Management, Gtd. Notes 8.75 6/1/14 2,738,000 2,601,100 Education Management, Gtd. Notes 10.25 6/1/16 10,395,000 b 9,771,300 FTI Consulting, Gtd. Notes 7.75 10/1/16 1,250,000 1,253,125 Gulfmark Offshore, Sr. Unscd. Notes 7.75 7/15/14 1,250,000 c 931,250 Iron Mountain, Gtd. Notes 7.75 1/15/15 1,000,000 b 992,500 Iron Mountain, Gtd. Notes 8.63 4/1/13 500,000 502,500 Mac-Gray, Sr. Unscd. Notes 7.63 8/15/15 1,250,000 1,160,937 Stena, Sr. Unscd. Notes 7.50 11/1/13 1,001,000 755,755 Waste Services, Sr. Sub. Notes 9.50 4/15/14 1,000,000 b 757,500 WCA Waste, Gtd. Notes 9.25 6/15/14 825,000 608,438 Technology3.0% Amkor Technologies, Sr. Notes 9.25 6/1/16 2,055,000 1,592,625 Ceridian, Sr. Unscd. Notes 11.25 11/15/15 11,770,000 c 5,002,250 First Data, Gtd. Notes 9.88 9/24/15 2,380,000 b 1,404,200 L-1 Identity Solutions I, Sr. Unscd. Notes 3.75 5/15/27 650,000 429,000 Sungard Data Systems, Gtd. Notes 9.13 8/15/13 1,500,000 1,312,500 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 12,145,000 b 8,562,225 Sungard Data Systems, Sr. Unscd. Notes 10.63 5/15/15 500,000 a 440,000 Verifone Holdings, Sr. Unscd. Notes 1.38 6/15/12 750,000 a 409,688 Telecommunications12.2% Centennial Cellular Operating, Gtd. Notes 10.13 6/15/13 2,525,000 2,626,000 Centennial Communications, Sr. Notes 7.19 1/1/13 1,000,000 c 1,005,000 Centennial Communications, Sr. Unscd. Notes 8.13 2/1/14 1,665,000 b,c 1,723,275 Centennial Communications, Sr. Unscd. Notes 10.00 1/1/13 4,979,000 b 5,315,083 Crown Castle International, Sr. Unscd. Notes 9.00 1/15/15 5,005,000 b 5,042,538 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 10,805,000 a,b 7,023,250 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 1,712,000 a 1,052,880 Frontier Communications, Sr. Unscd. Notes 6.25 1/15/13 1,240,000 1,129,950 Frontier Communications, Sr. Unscd. Notes 6.63 3/15/15 1,200,000 1,020,000 Frontier Communications, Sr. Unscd. Notes 9.25 5/15/11 1,305,000 1,331,100 Hughes Network Systems, Gtd. Notes 9.50 4/15/14 2,500,000 2,250,000 Inmarsat Finance II, Gtd. Notes 10.38 11/15/12 3,810,000 c 3,924,300 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 12,045,000 11,743,875 Intelsat, Sr. Unscd. Notes 6.50 11/1/13 5,135,000 3,928,275 Intelsat, Sr. Unscd. Notes 7.63 4/15/12 9,845,000 b 8,417,475 Nordic Telephone Holdings, Sr. Scd. Notes EUR 8.25 5/1/16 1,175,000 a,f 1,319,137 Nordic Telephone Holdings, Sr. Scd. Bonds 8.88 5/1/16 4,445,000 a,b 4,178,300 Qwest Capital Funding, Gtd. Notes 7.25 2/15/11 1,050,000 b 1,008,000 Qwest Communications International, Gtd. Notes 7.25 2/15/11 1,775,000 c 1,721,750 Qwest Communications, Sr. Unscd. Notes 3.50 11/15/25 550,000 510,125 Qwest, Sr. Unscd. Notes 4.57 6/15/13 625,000 c 539,063 Qwest, Bank Note, Ser. B 6.95 6/30/10 375,000 c 370,781 Qwest, Bank Note, Ser. B 6.95 6/30/10 477,000 c 471,634 Qwest, Sr. Unscd. Notes 7.50 10/1/14 650,000 b 594,750 Qwest, Sr. Unscd. Notes 7.88 9/1/11 440,000 435,600 Qwest, Sr. Unscd. Notes 8.88 3/15/12 500,000 c 496,250 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,440,000 1,500,600 Virgin Media Finance, Gtd. Notes 9.13 8/15/16 1,200,000 1,122,000 Wind Acquisition Finance, Sr. Scd. Bonds 10.75 12/1/15 1,100,000 a 1,094,500 Windstream, Gtd. Notes 7.00 3/15/19 2,000,000 1,770,000 Windstream, Gtd. Notes 8.13 8/1/13 1,919,000 1,899,810 Windstream, Gtd. Notes 8.63 8/1/16 1,734,000 1,712,325 Utilities9.4% AES, Sr. Unscd. Notes 7.75 10/15/15 3,350,000 2,939,625 AES, Sr. Unscd. Notes 8.00 10/15/17 2,960,000 b 2,553,000 AES, Sr. Scd. Notes 8.75 5/15/13 597,000 a 591,030 Aquila, Sr. Unscd. Notes 7.95 2/1/11 525,000 c 515,853 Dynegy Holdings, Sr. Unscd. Notes 6.88 4/1/11 1,000,000 b 895,000 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 3,435,000 b 2,344,388 Dynegy Holdings, Sr. Unscd. Notes 8.75 2/15/12 270,000 236,250 Edison Mission Energy, Sr. Unscd. Notes 7.00 5/15/17 2,010,000 b 1,477,350 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 4,741,000 3,769,095 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 24,240,000 b 15,756,000 FPL Energy National Wind, Sr. Scd. Bonds 6.13 3/25/19 285,836 a 252,435 Intergen, Sr. Scd. Bonds 9.00 6/30/17 585,000 a 532,350 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 2,400,000 a 2,136,000 Midwest Generation, Pass Thru Certificates, Cl. A 8.30 7/2/09 36,510 35,962 Midwest Generation, Pass Thru Certificates, Cl. B 8.56 1/2/16 1,152,024 1,068,503 Mirant Americas Generation, Sr. Unscd. Notes 8.30 5/1/11 1,625,000 1,584,375 Mirant Mid Atlantic Trust, Pass Thru Certificates, Cl. B 9.13 6/30/17 715,622 661,951 Mirant North America, Gtd. Notes 7.38 12/31/13 8,245,000 7,502,950 Nevada Power, Mortgage Notes, Ser. A 8.25 6/1/11 1,321,000 1,386,153 NRG Energy, Gtd. Notes 7.25 2/1/14 1,050,000 989,625 NRG Energy, Gtd. Notes 7.38 2/1/16 2,500,000 2,331,250 NRG Energy, Gtd. Notes 7.38 1/15/17 3,050,000 2,844,125 NSG Holdings, Sr. Scd. Notes 7.75 12/15/25 1,000,000 a 795,000 NV Energy, Sr. Unscd. Notes 8.63 3/15/14 3,200,000 3,032,013 Orion Power Holdings, Sr. Unscd. Notes 12.00 5/1/10 861,000 892,211 Reliant Energy, Sr. Unscd. Notes 7.63 6/15/14 3,495,000 b 2,848,425 Texas Competitive Electric Holdings, Gtd. Notes 10.25 11/1/15 750,000 b 378,750 Total Bonds and Notes (cost $662,820,079) Preferred Stocks.0% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $107.505 (cost $1,598,518) 1,523 Other Investment7.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $48,850,000) 48,850,000 g Investment of Cash Collateral for Securities Loaned13.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $88,503,614) 88,503,614 g Total Investments (cost $801,772,211) 111.4% Liabilities, Less Cash and Receivables (11.4%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $84,472,823 or 13.1% of net assets. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $82,358,469 and the total market value of the collateral held by the fund is $88,503,614. c Variable rate securityinterest rate subject to periodic change. d Non-income producingsecurity in default. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro g Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $801,772,211. Net unrealized depreciation on investments was $86,347,078 of which $5,210,794 related to appreciated investment securities and $91,557,872 related to depreciated investment securities. 100-565-65 Foreign Unrealized Forward Currency Currency Depreciation Exchange Contracts Amounts Proceeds ($) Value ($) at 3/31/2009 ($) Sells: Euro, Expiring 4/24/2009 1,320,000 1,688,029 1,753,640 (65,611) Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investment in Securities 137,353,614 578,071,519 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 (65,611) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times.
